Filed 12/17/15 P. v. Alvarez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Amador)
                                                            ----




THE PEOPLE,                                                                                  C078992

                   Plaintiff and Respondent,                                    (Super. Ct. No. 14CR22359)

         v.

BLACKIE FLORENCIO ALVAREZ,

                   Defendant and Appellant.




         On July 4, 2014, defendant Blackie Florencio Alvarez stole a pair of boots, a
bicycle tire and inner tube, and a pack of fly strips from a Kmart.
         Defendant pleaded guilty to petty theft with a prior theft conviction. (Pen. Code,
§ 666.)1 The trial court suspended imposition of sentence and placed defendant on three
years’ formal probation. The trial court later revoked and reinstated probation after
defendant admitted to violating his probation.



1   Undesignated statutory references are to the Penal Code.

                                                             1
       Defendant subsequently filed a petition for resentencing pursuant to section
1170.18. The trial court reduced the conviction for petty theft with a prior to a
misdemeanor. Defendant declined probation, and the court sentenced him to one year in
county jail, imposed various fines and fees, and awarded him 108 days of presentence
credit (54 actual & 54 conduct). Defendant appeals.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436 (Wende).)
       Whether the protections afforded by Wende and the United States Supreme Court
decision in Anders v. California (1967) 386 U.S. 738 [18 L. Ed. 2d 493] apply to an appeal
from an order denying a petition brought pursuant to section 1170.18 remains an open
question. Our Supreme Court has not spoken. The Anders/Wende procedures address
appointed counsel’s representation of an indigent criminal defendant in the first appeal as
a matter of right and courts have been loath to expand their application to other
proceedings or appeals. (See Pennsylvania v. Finley (1987) 481 U.S. 551 [95 L. Ed. 2d
539]; Conservatorship of Ben C. (2007) 40 Cal. 4th 529; In re Sade C. (1996) 13 Cal. 4th
952; People v. Dobson (2008) 161 Cal. App. 4th 1422; People v. Taylor (2008)
160 Cal. App. 4th 304; People v. Thurman (2007) 157 Cal. App. 4th 36; Glen C. v. Superior
Court (2000) 78 Cal. App. 4th 570.) Nonetheless, in the absence of authority to the
contrary, we will adhere to Wende in the present case, where counsel has already
undertaken to comply with Wende requirements and defendant has been afforded the
opportunity to file a supplemental brief.
       Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. Defendant has not filed a supplemental
brief within the allocated time. Having undertaken an examination of the entire record,
we find no arguable error that would result in a disposition more favorable to defendant.

                                              2
                                  DISPOSITION
     The judgment (order) is affirmed.



                                           /s/
                                         Blease, Acting P. J.


We concur:



       /s/
     Hull, J.



       /s/
     Robie, J.




                                           3